Citation Nr: 0409739	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed 
heart disorder.

2.  Entitlement to a rating in excess of 50 percent for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from January 
1972 to January 1975, June 1975 to June 1978, and from August 1985 
to September 1998.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
August 2000 (heart disorder) and September 2001 (granting service 
connection and a 50 percent rating for bipolar disorder) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

The veteran also initiated an appeal of the RO's denial of a total 
disability rating based on individual unemployability.  He did not 
submit a substantive appeal after a statement of the case (SOC) 
was issued.  Hence, that issue is not before the Board.  

This appeal is REMANDED, in part (issue #1 on preceding page) to 
the RO via the Appeals Management Center (AMC), in Washington D.C.  
VA will notify you if further action is required on your part.


FINDING OF FACT

Throughout the entire appeal period, the veteran's bipolar 
disorder has been manifested by symptoms producing occupational 
and social impairment with deficiencies in most areas; symptoms 
productive of total occupational and social impairment are not 
shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's bipolar 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code (Code) 9432 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA have 
now been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated by 
the VCAA.  The Board finds that all pertinent mandates of the VCAA 
and implementing regulations are met.  

Well-groundness is not an issue as this matter has been addressed 
on the merits.  The veteran was notified why a rating in excess of 
50 percent was not warranted in the September 2001 rating decision 
as well as in a March 2002 SOC.  A May 2001 letter (prior to the 
rating decision appealed) informed the veteran of the VCAA as it 
pertained to the service connection claim as well as of his and 
VA's respective claims development responsibilities.  A March 2002 
SOC outlined pertinent VCAA provisions and properly provided 
notice as to the "downstream" issue of an increased rating.  See 
VAOPGCPREC 8-2003.  

Everything submitted by the veteran to date (over a period in 
excess of 2 1/2 years) has been accepted for the record, and 
considered.  Regarding the "duty to assist," the RO has obtained 
the veteran's service medical records and private and VA medical 
records.  The veteran has not identified any pertinent records 
outstanding.  He has been afforded a pertinent VA examination.  
VA's notice and assistance duties, including those mandated by the 
VCAA, appear to be met.  The veteran is not prejudiced by any 
technical notice deficiency.

Laws and Regulations

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the veteran.  38 C.F.R. §§ 3.102, 4.3.  

The Court has held that in claims for increased ratings, "staged 
ratings" may be assigned based on facts found if the claim 
involves the initial rating assigned with a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Here, although the matter of the rating for bipolar disorder is on 
appeal from the initial rating assigned with the grant of service 
connection in September 2001, the bipolar disorder has remained 
essentially unchanged throughout the appeal period, and staged 
ratings are not indicated.

Bipolar disorder is rated under Code 9432 which specifies:  a 50 
percent rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  The highest available rating, 100 
percent, is warranted where there is total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; an intermittent inability to perform 
the activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, one's own occupation, or one's own 
name.  38 C.F.R. § 4.130.

Factual Background

Bipolar disorder, manic, severe, was diagnosed in service.  

A private mental impairment evidence report, signed in January 
2001, shows that the veteran was first seen in September 2000.  He 
complained of hallucinations and delusions of grandeur.  He was 
oriented to person, place and time.  His judgment, insight and 
attention/concentration were all reported to be poor.  He 
indicated that he did not socialize and did not have panic 
attacks.  Bipolar disorder was diagnosed.  

On May 2001 VA mental disorders examination the veteran was noted 
to be taking prescribed medications for his bipolar disorder which 
[he said] were not helping the symptoms.  He was adequately 
dressed, groomed and alert.  His answers were relevant and 
coherent.  While he exhibited paranoid tendencies, he was not 
overtly delusional and not actively hallucinating.  He said he had 
to fight off thoughts of doing away with himself.  He was quite 
depressed and cryful.  He informed the examiner that he felt 
worthless and helpless.  It was noted that as he had a substance 
abuse problem in the past, drug testing was conducted.  The test 
results were negative.  The veteran's affect was described as 
adequate; his mood was depressed.  He was oriented to person, 
place and time.  Memory and intellectual functioning were 
described as adequate.  Judgment was fair, but insight was noted 
to be very poor.  Bipolar disorder, mixed, at present depressed, 
was diagnosed.  The veteran was noted to have some hypomania 
symptoms but was mostly depressed.  He was referred to the 
psychiatric service for reevaluation of his medications.  The 
Global Assessment of Functioning (GAF) score assigned was 40.  

Analysis

The disability picture presented by the veteran's bipolar disorder 
reasonably warrants assignment of a 70 percent rating.  The Board 
finds significant the GAF score of 40 assigned on VA examination 
in May 2001.  The Court has addressed the significance of GAF 
scores.  See, i.e., Richards v. Brown, 9 Vet. App. 266, 267-8 
(1996).  A GAF of 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) (Fourth 
Edition).  The veteran's hypomania, depressed mood, paranoid 
tendencies, and especially very poor insight, noted on the May 
2001 VA examination are reasonably shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, warranting a 70 percent rating under the rating criteria 
outlined above.  A rating in excess of 70 percent is not 
warranted, as there is no evidence of symptoms productive of total 
occupational and social impairment.


ORDER

A 70 percent rating is granted for the veteran's bipolar disorder, 
subject to the regulations governing payment of monetary awards.





REMAND

A comprehensive review of the record, including multiple folders 
containing service medical records, shows that the earliest such 
records on file are dated in 1985.  While the RO has noted that 
service medical records for the periods of January 1972 to January 
1975 and from June 1975 to June 1978 are of record, this does not 
appear to be the case.  If such records exist, they may contain 
information critical to the matter at hand.  

Accordingly, the case is REMANDED to the RO for the following:

1. The RO should arrange for an exhaustive search for service 
medical records from the veteran's first two periods of active 
duty (January 1972 to January 1975 and June 1975 to June 1978).  
The veteran should also be asked if he has copies of those records 
and, if so, to submit them for the record.  If the records cannot 
be found, or have been irretrievably lost or destroyed, it should 
be so certified.  If the records are not located, the scope of the 
search should be documented for the record.

2. The RO should then review the entire record and re-adjudicate 
the claim in light of any additional information received.  If the 
claim remains denied, the RO should issue an appropriate 
supplemental SOC, and give the veteran and his representative the 
opportunity to respond.  The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that



all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



